DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-8, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US Pub. No. 2017/0327030 A1).
As to claim 1, Kim teaches a vehicle (¶ [0002]) comprising: a sensor (#760 in Fig. 3 and in ¶ [0099], can also be a camera in ¶ [0096]) configured to collect data of an object in front of the vehicle; a communicator (#110/#710 in Fig. 3 and in ¶ [0077], [0169]) configured to receive an object recognition algorithm from a server (communicating with server in ¶ [0077], storing algorithm in ¶ [0189], more interaction between vehicle and server in ¶ [0078]-[0087], more algorithm and AI in ¶ [0208]); a head lamp (#155 in ¶ [0154]) mounted to a front portion of the vehicle; a controller (#170 and #770 in Fig. 3 and in ¶ [0208]) configured to recognize the object by analyzing the data of the object using the object recognition algorithm (at least ¶ [0208]), and controlling the head lamp so as to emit light according to the recognized object (¶ [0363]-[0375]); and a storage (memory #140 /#730 in Fig. 3 and in ¶ [0188], [0189]) storing the data of the object and the object recognition algorithm, wherein the controller controls the 
Examiner notes the intended use limitations in this claim. The structure of Kim either performs or is capable of performing the intended use limitations in this claim based on the citations provided above.
As to claim 2, Kim teaches a navigator (#740 in Fig. 3 and in ¶ [0108]-[0113]) capable of updating and displaying information related to an area in which a certain object appears and information related to a high accident area based on a result of the analyzing of the data of the object (at least ¶ [0151], see also other detections which can be display like in ¶ [0206], and detecting danger in ¶ [0103], displaying traffic and weather information as well in ¶ [0170]). 
As to claim 4, Kim teaches the controller controls the head lamp so as to adjust an intensity and a direction of the light emitted from the head lamp according to the recognized object (controlling based on sensing at least people in ¶ [0363]-[0370]). 
As to claim 5, Kim teaches the controller enables the object recognition algorithm to be regularly or irregularly updated in real-time based on a result of the analyzing of the data of the object (transmitting real time data in ¶ [0170]). 
As to claim 6, Kim teaches the controller controls the communicator so as to transmit a danger warning signal to a following vehicle according to a result of the analyzing of the data of the object (¶ [0091], [0092]). What determines a “danger” signal is broad to the point that 
As to claim 7, Kim teaches a control method of a vehicle (¶ [0002]) comprising: collecting, by a sensor (#760 in Fig. 3 and in ¶ [0099], can also be a camera in ¶ [0096]) coupled to the vehicle, data of an object in front of the vehicle (¶ [0363]-[0370]); receiving, by a communicator (#110/#710 in Fig. 3 and in ¶ [0077], [0169]) coupled to the vehicle, an object recognition algorithm from a server (communicating with server in ¶ [0077], storing algorithm in ¶ [0189], more interaction between vehicle and server in ¶ [0078]-[0087], more algorithm and AI in ¶ [0208]); transmitting, by the communicator, the data of the object to the server (transmitting real time data in ¶ [0170]); recognizing, by a controller (#170 and #770 in Fig. 3 and in ¶ [0208]) coupled to the vehicle, the object by analyzing the data of the object using the object recognition algorithm (at least ¶ [0208]); and controlling (¶ [0363]-[0375]), by the controller, a head lamp (#155 in ¶ [0154]) mounted to a front portion of the vehicle so as to emit light according to the recognized object (¶ [0363]-[0375]), controlling, by the controller, the communicator so as to transmit the data of the object for training the object recognition algorithm to the server in real-time (transmitting real time data in ¶ [0170]); and enabling, by the controller, the object recognition algorithm to be regularly or irregularly updated in real-time based on a result of the analyzing of the data of the object (by transmitting data in real time, the controller enables a server to do whatever it is programed to do with the data).

As to claim 8, Kim teaches updating, by a navigator (#740 in Fig. 3 and in ¶ [0108]-[0113])  coupled to the vehicle, information related to an area in which a certain object appears and information related to a high accident area based on a result of the analyzing of the data of the object (at least ¶ [0151], see also other detections which can be display like in ¶ [0206], and detecting danger in ¶ [0103], displaying traffic and weather information as well in ¶ [0170]). 
As to claim 10, Kim teaches controlling, by the controller, the head lamp so as to adjust an intensity and a direction of the light emitted from the head lamp according to the recognized object (controlling based on sensing at least people in ¶ [0363]-[0370]). 
As to claim 12, Kim teaches controlling, by a controller, the communicator so as to transmit a danger warning signal to a following vehicle according to a result of the analyzing of the data of the object (¶ [0091], [0092]). What determines a “danger” signal is broad to the point that nearly any communication could be considered a danger signal. For instance, a break light is simply a light turning on but it indicates danger. In the instant case, light or other means are used and thus at least the light can be a danger signal.

Response to Arguments
Applicant's arguments filed 12/23 have been fully considered but they are not persuasive. The Applicant has argued the following:
Kim does not disclose that “the controller enables the object recognition algorithm to be regularly or irregularly updated in real-time based on the result of the analyzing of the data of the object.” Kim discloses a communication unit that transmits and receives data in real time but fails to disclose updating an object recognition algorithm.
While the Applicant’s arguments have been fully considered they are not persuasive. Kim teaches a controller (#170 and #770 in Fig. 3 and in ¶ [0208]). Kim teaches a communicator (#110/#710 in Fig. 3 and in ¶ [0077], [0169]). Kim teaches a sensor (#760 in Fig. 3 and in ¶ [0099], can also be a camera in ¶ [0096]) to gather object data (“detect an object and track the object” in ¶ [0102]). Kim teaches a server (#601 in Fig. 3 and in ¶ [0077]). Kim teaches the ability of a controller to make the communicator send object data to the server in real time (¶ [0170). 
Kim does not need to disclose updating an object recognition algorithm in order to anticipate the claim language. Instead, in order to meet the Applicant’s claim language, all Kim needs to do is enable such an action to occur. Kim does this by transmitting data in real time to a server, where an object recognition algorithm could be updated based on that information. The server and what it does with the information is not part of the vehicle of claim 1. Similarly, an actual method step of “training the object recognition algorithm” is not a positively recited method step in claim 7. So like in claim 1, mere enabling an action to occur allows Kim to anticipate the language.
Finally, the Applicant’s specification (¶ [0084] of the PG PUB) states “Training of the object recognition algorithm may be performed in the server 500.” That is, updating an object recognition algorithm is the job of the server not the vehicle of claim 1. The Applicant does not have support in their specification for a controller updating the object recognition algorithm, only a controller which enables such an event to occur.

Should the Applicant wish to discuss these claims limitations, Applicant is encouraged to request and interview.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J COUGHLIN whose telephone number is (571)270-7813.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875